—In an action for divorce and ancillary relief, the defendant appeals, as limited by his brief, from stated portions of an order of the Supreme Court, Nassau County (Brucia, J.), dated July 13, 1994, which granted the plaintiffs omnibus motion for pendente lite relief which, inter alia, was for an award of $15,000 in interim counsel fees and $1,137.50 in interim appraisal and accountant’s fees.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant’s argument regarding the Supreme Court’s imposition of a condition on the adjournment requested by him, and its subsequent rejection of his sur-reply affidavit when he failed to comply with the condition, relates to rulings which are not embodied in the order appealed from (see, Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C5512:l, at 161), and is therefore not properly before this Court. In any event, the Supreme Court did not improvidently exercise its discretion (see, e.g., Gabrelian v Gabrelian, 108 AD2d 445, 448-451).
Under the circumstances, the award of interim attorneys’ fees and expert fees was an appropriate exercise of the Supreme Court’s discretion (see, Rodriguez v Rodriguez, 175 AD2d 157; Ahern v Ahern, 94 AD2d 53, 58).
We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., Balletta, Copertino and Hart, JJ., concur.